This is an appeal from an award of the full Industrial Board denying an award of compensation to the appellants on account of the accidental death of their son, Robert E. Bartholomew, upon whom the appellants claimed to be wholly dependent for their support.
No useful purpose would be served by setting out the circumstances under which said Robert met his death. The one and controlling question involved in this case and upon which the award rested is, Was the said Robert Bartholomew, at the time he was killed, acting within the line of his employment? This, upon the record before us, was purely a question of fact. The Industrial Board found that he was not so acting and *Page 369 
denied compensation. There is evidence to sustain their finding as to this fact and the said award, therefore, must be and is hereby affirmed.
Dausman, J., absent.